Execution Version




FIRST AMENDMENT
TO
MASTER FORMATION AND

EQUITY INTEREST PURCHASE AGREEMENT

FIRST AMENDMENT TO MASTER FORMATION AND EQUITY INTEREST PURCHASE AGREEMENT,
dated as of April 1, 2008 (“First Amendment”), by and among Sempra Energy, a
California corporation (“Sempra Energy”), Sempra Global, a California
corporation and wholly-owned subsidiary of Sempra Energy (“Sempra Global”),
Sempra Energy Trading International, B.V., a company formed under the laws of
the Netherlands (“SETI” and, together with Sempra Global, the “Sempra Partners”,
and the Sempra Partners, together with Sempra Energy, the “Sempra Parties”) and
The Royal Bank of Scotland plc, a public limited company incorporated in
Scotland (“RBS”).   The Sempra Parties and RBS may be referred to individually
as a “Party” and collectively as the “Parties”.

RECITALS:

WHEREAS, the Parties have entered into a Master Formation and Equity Interest
Purchase Agreement, dated as of July 9, 2007, (the “Formation Agreement”),
providing, among other things, for the formation of RBS Sempra Commodities LLP
(the “Partnership”) and for the acquisition by the Partnership of the entities
listed on Schedule 1 to the Formation Agreement (the “SET Companies”); and

WHEREAS, each of the Parties desires to amend and supplement the Formation
Agreement in certain respects as described in this First Amendment.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set out and of other consideration (the receipt and sufficiency of
which are acknowledged), the Parties hereto agree as follows:

1.

Definitions.  Except as otherwise indicated herein, capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Formation
Agreement.

2.

Closing Date.  The parties hereby agree, pursuant to Section 2.4 of the
Formation Agreement, that so long as each of the conditions precedent set forth
in Articles V and VI has been satisfied or waived on or before April 1, 2008
(other than conditions relating to deliveries of documentation at Closing;
provided that all conditions are also satisfied or waived at Closing), the
Closing Date will be April 1, 2008.

3.

Amendment of Section 1.1.  

a.

The definition of “Closing Balance Sheet” in Section 1.1 of the Formation
Agreement is hereby amended, supplemented and restated in its entirety to read
as follows:

“‘Closing Balance Sheet’ – a consolidated and combined balance sheet of the SET
Companies as of the Closing Date estimated based on the balance sheets of the
SET Companies as of the last day of the most recently completed month and other
available data regarding the then current month and prepared by Sempra Energy in
accordance with GAAP and on a basis consistent with the GAAP conventions used
for the preparation of the Reference Balance Sheet (including identification on
the Closing Balance Sheet of an estimate of the Closing Book Value and the
Closing Intercompany Debt), except that the Agreed Adjustments shall be made
thereon and the estimated Accrued Compensation as of the Closing Date shall be
reflected thereon.”

b.

Section 1.1 of the Formation Agreement is hereby amended and supplemented to
insert the following definitions in their respective positions alphabetically
with the other definitions in that Section:

“‘Closing Amount’ – as defined in Section 2.3.”

“‘Closing Intercompany Debt’ – the outstanding balance of all Intercompany Debt,
as shown on the Closing Balance Sheet.”

“‘Final Amount’ – as defined in Section 2.6(b).”

“‘Final Intercompany Debt’ – as defined in Section 2.6(b).”

“‘Proposed Final Amount’ – as defined in Section 2.6(a).”

“‘Proposed Final Intercompany Debt’ – as defined in Section 2.6(a).”

“‘Sempra Sellers’ – Sempra Global, SETI and Sempra Commodities, Inc., a Delaware
corporation.”

“‘Tax Assets’ – as of the Closing Date, the tax losses of each SET Company, net
of any valuation allowances applied to such tax losses, that may be used to
offset future taxable income.”

4.

Replacement of “Sempra Partners” with “Sempra Sellers” in Certain Sections.  The
words “Sempra Partners” are hereby deleted, and the words “Sempra Sellers” are
hereby inserted in their place, in each place that such words appear in
Sections 3.4(a) and 9.7(f) of the Formation Agreement.

5.

Amendment of Sections 2.1(b) and (c). Section 2.1(b) of the Formation Agreement
is hereby amended by deleting “$1,300,000,000” and inserting “$1,600,000,000” in
its place.  Section 2.1(c) of the Formation Agreement is hereby amended by
deleting “$1,355,000,000” and inserting “$1,665,000,000” in its place.

6.

Amendment of Section 2.2(a).  Section 2.2(a) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“(a)

all of the SET Companies, which transfer of the SET Companies shall be
consummated by the transfer of one-hundred percent (100%) of the Equity
Interests specified on Schedule 2.2(a) (the “Transferred Company Interests”) in
each of the entities identified on Schedule 2.2(a) hereto (the “Transferred
Companies”), free and clear of any and all Encumbrances except as set forth on
Schedule 2.2(a); and”

7.

Amendment of Section 2.2(b).  Section 2.2(b) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“(b)

subject to Section 10.3(d), copies of all books and records (to the extent
relating primarily to the SET Business or the SET Companies and excluding books
and records relating to Taxes that do not relate exclusively to the SET
Business) not held by the SET Companies, which Sempra Energy shall deliver (or
cause its affiliates to deliver) to the Partnership no later than ten (10)
Business Days following the Closing Date; provided that Sempra Energy and its
affiliates shall retain any such books or records (as bailees for the
Partnership) to the extent necessary or desirable for the provision of Services
(as defined in the Transition Services Agreement) and shall deliver any such
retained books and records to the Partnership within fifteen (15) Business Days
following the termination of the Transition Period (as defined in the Transition
Services Agreement) with respect to the relevant Services.  If Sempra Energy or
any of its affiliates retain original evidence of the Equity Interests of any
SET Company pursuant to the proviso to the immediately preceding sentence,
Sempra Energy shall (or shall cause its affiliate to), promptly upon written
demand by the Partnership, deliver any such original evidence to the
Partnership.

8.

Amendment of Section 2.3.  Section 2.3 of the Formation Agreement is hereby
amended, supplemented and restated in its entirety to read as follows:

“Section 2.3.  Payment for Equity Interest Purchase by the Partnership and
Intercompany Debt Repayment.  In exchange for the Transferred Company Interests,
at the Closing, RBS and Sempra Energy shall cause the Partnership to pay by wire
transfer or other immediately available funds from the amounts contributed
pursuant to Section 2.1(b) and (c) and (as necessary) additional funds borrowed
by the Partnership from RBS: (a) to the Sempra Sellers an amount equal to the
aggregate of the Closing Book Value with respect to the SET Companies; and (b)
the amount of the Closing Intercompany Debt to the respective obligees thereof
(each such obligee, a “Sempra Lender”) (such payments under clauses (a) and (b),
collectively, the “Closing Amount”).  With respect to the payments required by
this Section, Sempra Energy shall notify the Partnership and RBS in writing of
the portions of the Closing Amount to be paid to each of the Sempra Sellers, and
each other Sempra Lender (in respect of the Intercompany Debt), at least two (2)
Business Days prior to the Closing Date.  Upon the payment of the Closing
Amount, Sempra Energy shall (and shall cause each Sempra Lender to) cancel and
discharge (including the release of all Encumbrances relating to) all
outstanding Intercompany Debt and waive any claims against the Partnership, RBS
or any of the SET Companies in respect of such Intercompany Debt; provided that
such discharge and waiver shall not prejudice the rights of the Sempra Lenders
to receive additional payments, if any, pursuant to Section 2.6(e) hereunder.
 In the event that there is Intercompany Debt outstanding that cannot be
cancelled and discharged without additional cost or adverse consequence
(including adverse tax or accounting effects), such Intercompany Debt shall be
assigned to, and any obligations of Sempra Energy or any Sempra Lender
thereunder shall be assumed by the Partnership or, if there would be any
withholding tax imposed on the interest received by the Partnership, then by RBS
(but only if the payments to RBS would not incur withholding tax or would incur
withholding tax at a lower rate than the Partnership), and RBS shall pay (in the
case of an assignment to and assumption by RBS of such debt) or cause the
Partnership to pay to the applicable Sempra Lenders an amount in respect of such
assignment equal to the outstanding Intercompany Debt so assigned.”

9.

Amendment of Section 2.5(b)(iii).  Section 2.5(b)(iii) of the Formation
Agreement is hereby amended, supplemented and restated in its entirety to read
“[Intentionally omitted.]”

10.

Addition of Section 2.5(e).  The following new Section 2.5(e) is hereby inserted
in the Formation Agreement immediately following Section 2.5(d) of the Formation
Agreement:

“(e)

Each Sempra Seller shall deliver to RBS and the Partnership a certificate in
form and substance reasonably satisfactory to RBS, duly executed and
acknowledged, certifying any facts that would exempt the transfer by such Sempra
Seller of Transferred Company Interests from withholding under Section 1445 of
the Code.  If a Sempra Seller does not provide an appropriate FIRPTA certificate
pursuant to this Section 2.5(e), the Partnership shall be entitled to withhold
all required amounts pursuant to Section 1445 of the Code with respect to the
payments made to such Sempra Seller and the payment made to such Sempra Seller
shall be reduced by such withheld amount. Any amount withheld in accordance with
this Section 2.5(e) shall be treated for purposes of this Agreement as a payment
made to the Sempra Seller on whose behalf such amounts were withheld.  The “tax
matters partner” (as such term is used in Clause 11.1 of the LLP Agreement)
shall have the right, in its sole discretion, exercised in good faith, to
determine the proper amount, if any, to be withheld pursuant to this Section
2.5(e); provided that, for purposes of calculating the amount to be withheld, if
the value of the United States real property with respect to which the
withholding is made appears on the Closing Balance Sheet, the “tax matters
partner” shall deem the “amount realized” (for purposes of Section 1445 of the
Code and the regulations promulgated thereunder) in relation to such United
States real property to be the value set out on the Closing Balance Sheet.”

11.

Amendment of Section 2.6(a).  The second sentence of Section 2.6(a) of the
Formation Agreement is hereby amended, supplemented and restated in its entirety
to read as follows:

“The Proposed Final Balance Sheet shall reflect, with respect to the SET
Companies as of 12:01 a.m. Eastern Standard Time on the Closing Date, (i) the
total assets, liabilities (including the outstanding balance of the Intercompany
Debt (the “Proposed Final Intercompany Debt”)) and consolidated and combined
stockholders equity together with (A) the Agreed Adjustments and (B) the Accrued
Compensation (the consolidated and combined stockholders equity as so adjusted
on the Proposed Final Balance Sheet, the “Proposed Final Book Value” and,
together with the Proposed Final Intercompany Debt, the “Proposed Final Amount”)
and shall be prepared in accordance with GAAP on a basis consistent with the
Closing Balance Sheet (including the Agreed Adjustments, the Accrued
Compensation and the Intercompany Debt described above).”

12.

Amendment of Section 2.6(b).  Section 2.6(b) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“(b)

Sempra Energy will have twenty (20) Business Days following delivery of the
Proposed Final Balance Sheet during which to notify the Partnership and RBS in
writing (the “Sempra Energy Notice of Objection”) of any objections to the
preparation of the Proposed Final Balance Sheet or the calculation of the
Proposed Final Amount, setting forth in reasonable detail the basis of its
objections and, if practical, the U.S. dollar amount of each objection.  In
reviewing the Proposed Final Balance Sheet, Sempra Energy shall be entitled to
reasonable access to all relevant books, records and personnel of the SET
Companies and its Representatives to the extent Sempra Energy reasonably
requests such information and reasonable access to complete its review of the
Proposed Final Balance Sheet.  If Sempra Energy fails to deliver a Sempra Energy
Notice of Objection in accordance with this Section 2.6(b), the Proposed Final
Balance Sheet, together with RBS’ calculation of the Proposed Final Book Value
and the Proposed Final Intercompany Debt reflected thereon, shall be conclusive
and binding on the Parties and they shall become the “Final Balance Sheet”, the
“Final Book Value” and the “Final Intercompany Debt” (and the Final Book Value
and Final Intercompany Debt, collectively, the “Final Amount”).  If Sempra
Energy submits a Sempra Energy Notice of Objection, then (i) for twenty (20)
Business Days after the date RBS receives the Sempra Energy Notice of Objection,
RBS and Sempra Energy will use their commercially reasonable efforts to agree on
the calculation of the Final Amount and (ii) failing such agreement within
twenty (20) Business Days of such notice, the matter will be resolved in
accordance with Section 2.6(c).”

13.

Amendment of Sections 2.6(c) and (d). Sections 2.6(c) and (d) of the Formation
Agreement shall each be amended in the following manner:

a.

Each incidence of the term “Closing Book Value” in such Sections shall be
replaced with the term “Closing Amount”;

b.

Each incidence of the term “Proposed Final Book Value” in such Sections shall be
replaced with the term “Proposed Final Amount”; and

c.

Each incidence of the term “Final Book Value” in such Sections shall be replaced
with the term “Final Amount”.

14.

Amendment of Section 2.6(e).  Section 2.6(e) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“If the Final Amount exceeds the Closing Amount, RBS and Sempra Energy shall
cause the Partnership to pay (within two Business Days and using funds received
as capital contributions under Section 2.1 or borrowed under a credit facility
provided by RBS) an amount equal to such excess by wire transfer in immediately
available funds to the Sempra Sellers (for the benefit of the Sempra Sellers and
the Sempra Lenders) to one or more accounts specified by the Sempra Sellers (on
behalf of themselves and the Sempra Lenders).  If the Final Amount is less than
the Closing Amount, the Sempra Sellers shall pay, within two Business Days of
the receipt of such Final Balance Sheet, an amount equal to such deficit to the
Partnership by wire transfer in immediately available funds to an account
specified by the Partnership.  Any payment made under this Section 2.6(e) to a
Sempra Seller shall be made by way of an adjustment to consideration paid by
each party under Section 2.3, and such consideration shall be deemed to have
been reduced or increased, as the case may be, by the amount of such payment.
 Any payment made under this Section 2.6(e) to the Partnership shall be made by
way of an adjustment to consideration paid by the Partnership under Section 2.3,
and such consideration shall be deemed to have been reduced or increased, as the
case may be, by the amount of such payment.  If the value of any United States
real property on the Final Balance Sheet is higher than the value of such United
States real property on the Closing Balance Sheet, and any amount was withheld
pursuant to Section 1445 of the Code and Section 2.5(e) in relation to such
United States real property, then the Partnership shall be entitled to withhold
all required amounts pursuant to Section 1445 of the Code with respect to
payments made to the Sempra Seller to which such asset pertains and payment made
to such Sempra Seller shall be reduced by such withheld amount.  Any amount
withheld in accordance with the preceding sentence shall be treated for purposes
of this Agreement as a payment made to the Sempra Seller on whose behalf such
amounts were withheld.  The “tax matters partner” (as such term is used in
Clause 11.1 of the LLP Agreement) shall have the right, in its sole discretion,
exercised in good faith, to determine the proper amount, if any, to be withheld
pursuant to second preceding sentence; provided that, for purposes of
calculating the amount to be withheld, if the value of the United States real
property with respect to which the withholding is made appears on the Final
Balance Sheet, the “tax matters partner” shall deem the “amount realized” (for
purposes of Section 1445 of the Code and the regulations promulgated thereunder)
in relation to such United States real property to be the value set out on the
Final Balance Sheet.”

15.

Amendment of Section 2.7.  The first sentence of Section 2.7 of the Formation
Agreement is hereby amended, supplemented and restated in its entirety to read
as follows:

“Sempra Energy shall deliver to RBS on and as of the date hereof, and on or
before the date that is two (2) Business Days prior to the Closing Date (as of
the date of such subsequent delivery), a schedule (“Schedule 2.7”) setting forth
the amount of the associated specific reserves for potential liabilities that
have been established in accordance with GAAP and reflected on the Closing
Balance Sheet for which Sempra has indemnification obligations under Section 9.2
(except under subsections (a) and (b) of such section), which Schedule 2.7 shall
be updated by Sempra Energy to reflect the actual amount of such specific
reserves as of the Closing Date within ten (10) Business Days following the
Closing Date, which reserves, for the avoidance of doubt, shall be included on
the Proposed Final Balance Sheet and the Final Balance Sheet.”

16.

Addition of Section 2.8.  The following new Section 2.8 is hereby inserted in
the Formation Agreement immediately following Section 2.7 of the Formation
Agreement:

“Section 2.8.  Payments in Respect of Tax Assets.  If the Tax Matters Partner
determines that, as a result of an audit or claim made by a taxing authority,
the aggregate value of the Tax Assets (together with the amount of any payments
previously made pursuant to this Section) is less than the aggregate value of
the Tax Assets as reflected on the Final Balance Sheet and the difference is not
offset by a corresponding reduction in tax expense or increase in tax benefit,
the Partnership shall provide notice to Sempra Energy of such deficit within
thirty (30) days of the date of the Tax Matters Partner’s calculation thereof,
and Sempra Energy shall pay such deficit amount to the Partnership within
fifteen (15) Business Days after receipt of such notice.  Notwithstanding the
foregoing, the Partnership shall be entitled to conduct its business and make
business decisions irrespective of the impact such conduct or decisions have on
the availability, retention or utilization of the Tax Assets.  To the extent not
inconsistent with the previous sentence, the Partnership shall, and shall cause
its Subsidiaries to, use commercially reasonable efforts to make use of the Tax
Assets to the extent they are otherwise available.  For purposes of this Section
2.8, the terms “Financial Year” and “Tax Matters Partner” shall have the
meanings provided in the LLP Agreement.”

17.

Amendment of Section 3.11(a).  The first sentence of Section 3.11(a) of the
Formation Agreement is hereby amended, supplemented and restated in its entirety
to read as follows:

“(a)

Schedule 3.11(a) contains a true and materially complete list of all of the
employees of the SET Companies (whether full-time or part-time, actively at work
or on leave) (“SET Company Employees”) as of the date hereof, and upon being
updated following the Closing Date shall contain a true and materially complete
list of all of the employees of the SET Companies (whether full-time or
part-time, actively at work or on leave) as of the Closing Date (such update, if
necessary, to be delivered within ten (10) Business Days following the Closing
Date), specifying their position, status and date of hire, together with a
notation next to the name of any employee on such list who is subject to any
written employment, change of control or severance agreement (aside from the
collective bargaining agreements described in Schedule 3.11(b)) (the “SET
Employment Agreements”).”

18.

Amendment of Section 3.13(i).  Section 3.13(i) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“None of the assets to be sold, conveyed, assigned, transferred and delivered by
SETI to the Partnership will be United States real property interests within the
meaning of Section 897 of the Code, except that, if Henry Bath, Inc. is
converted to an entity that is disregarded for tax purposes prior to the Closing
Date, such entity’s leasehold interests in the Maryland and Louisiana
warehouses, and the fixed assets associated with the use of these warehouses,
will be United States real property interests.”

19.

Amendment of Section 3.13(k).  Section 3.13(k) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“Trading and Transportation Management Inc. and its Subsidiaries were entitled
to claim credits under Sections 29 and 45K with respect to its synthetic fuel
operations in Virginia through December 31, 2007.”

20.

Amendment of Section 3.18.  Section 3.18 of the Formation Agreement is hereby
amended, supplemented and restated in its entirety to read as follows:

“Section 3.18.  Material Financial Assurances.  Schedule 3.18 contains a
complete list, as of the date of this Agreement, of all of the guarantees,
letters of credit, comfort letters, “keep whole” agreements, bonds or other
financial security arrangements or other credit support arrangements of any type
or kind whatsoever, whether or not accrued, absolute, contingent or otherwise
other than with respect to Trading Agreements (“Financial Assurances”) under
which any SET Company or Sempra Energy is obligated or could reasonably be
expected to be obligated for an amount in excess of $50,000,000, and the amount
of each (including any amount drawn or used) as of May 31, 2007, in each case to
the extent such Financial Assurances have been provided to or for the benefit of
any creditor or counterparty of any SET Company under which Sempra Energy or any
of its Subsidiaries (other than the SET Companies) are responsible or otherwise
obligated; provided, that such schedule shall be updated on or before the date
that is two (2) Business Days prior to the Closing Date, as of such date, and
may otherwise be updated at any time before or after the Closing Date with
effect from the date of such revision.”

21.

Amendment of Section 4.7(d).  Section 4.7(d) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“(d)

Upon execution of the LLP Agreement, subject to any conditions to the execution
thereof in this Agreement or any Related Agreement, the Sempra Partners (or such
other Subsidiaries as Sempra Energy shall have designated to become members of
the Partnership) will be admitted as members of the Partnership and will not
have any claims or Encumbrances upon their capital account balances or other
entitlements under the LLP Agreement except as reflected in the LLP Agreement.”

22.

Amendment of Section 7.13(a).  Section 7.13(a) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“From and after the date hereof until completed, Sempra Energy shall, and shall
cause its Subsidiaries to, terminate (without any default, charge, cost or
penalty of any kind to RBS or its Subsidiaries or the SET Companies), with
effect as of the Closing Date, (i) all of the Affiliate Agreements relating to
the Transition Services (as such term is defined in the Transition Services
Agreement) and (ii) the Tax Payment Allocation Agreement, dated as of August 6,
1997, among Enova Corporation, Pacific Enterprises, Sempra Global (f/k/a Wine
Acquisition Inc.), and Sempra Energy Trading LLC (f/k/a AIG Trading
Corporation).  Sempra Energy shall, and shall cause each of its Subsidiaries
(other than the SET Companies and Sempra Utilities), to perform its obligations
under any Affiliate Agreement that is not terminated pursuant to this Section
(other than (x) any Affiliate Agreement set forth on Schedule 7.13(a), which
schedule, for the avoidance of doubt, may be updated at any time from the date
hereof up to the Closing Date and (y) any Affiliate Agreement that is, after the
Closing Date, identified to, and ratified by, the board of directors of the
Partnership) in compliance with the LLP Agreement, including Clause 13.3 of the
LLP Agreement (notwithstanding any conflicting provision, or prior policy or
conduct, under such Affiliate Agreement).”

23.

Amendment of Section 9.2(o).  Section 9.2(o) of the Formation Agreement is
hereby amended, supplemented and restated in its entirety to read as follows:

“if, as a result of a “determination” under Section 1313(a) of the Code or other
Legal Requirement which effects a change in the allocations of Partnership Net
Income and Partnership Net Loss of the Partnership solely as between Sempra
Commodities, Inc. and Sempra Energy Holdings VII B.V., RBS or the Partnership
incurs a Tax, Sempra Energy or the relevant Sempra Affiliates that are members
of the Partnership, as appropriate, will pay to RBS or the Partnership, as the
case may be, an amount equal to such Tax. RBS shall provide notice to the Sempra
Members (as such term is defined in the LLP Agreement) of a claim under this
provision within 30 days of receiving written information from a Governmental
Body that such a claim is being asserted pursuant to the provisions of Section
9.7 of this Agreement and the provisions of Section 9.7 shall govern the
administration of such claim; provided, however, that neither Sempra Energy nor
any Sempra Member (as such term is defined in the LLP Agreement) shall be
obligated to make a payment under this Section 9.2(o) to the extent the Tax
incurred by RBS or the Partnership is related to or caused by Section 482 of the
Code, or other transfer pricing or similar provisions of similar laws.”

24.

Amendment of Section 10.3(f)(i).  The words “Sempra Global” in the last sentence
of Section 10.3(f)(i) of the Formation Agreement are hereby deleted, and the
words “Sempra Commodities, Inc.” are inserted in their place.

25.

Addition of Section 10.19.  The following new Section 10.19 is hereby inserted
in the Formation Agreement immediately following Section 10.18 of the Formation
Agreement:

“Section 10.19.  Obligations of Sempra Commodities, Inc.  Sempra Energy shall
cause Sempra Commodities, Inc. to perform each of the obligations of Sempra
Commodities, Inc. hereunder.”

26.

Substitution of Exhibit A to Formation Agreement.  Exhibit A to the Formation
Agreement is hereby deleted in its entirety and replaced by Annex A hereto.

27.

Substitution of Exhibit C to Formation Agreement.  Exhibit C to the Formation
Agreement is hereby deleted in its entirety and replaced by Annex B hereto.

28.

Substitution of Exhibit D to Formation Agreement.  Exhibit D to the Formation
Agreement is hereby deleted in its entirety and replaced by Annex C hereto.

29.

Miscellaneous.

a.

Except as expressly modified hereby, the Formation Agreement remains in full
force and effect.  Upon the execution and delivery hereof, the Formation
Agreement shall thereupon be deemed to be amended and supplemented as
hereinabove set forth as fully and with the same effect as if the amendments and
supplements made hereby were originally set forth in the Formation Agreement,
and this First Amendment and the Formation Agreement shall henceforth be read,
taken and construed as one and the same instrument, but such amendments and
supplements shall not operate so as to render invalid or improper any action
heretofore taken under the Formation Agreement.

b.

This First Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this First Amendment and all of which,
when taken together, will be deemed to constitute one and the same agreement.
 The exchange of copies of this First Amendment and of signature pages by
facsimile or email transmission shall constitute effective execution and
delivery of this First Amendment as to the Parties and may be used in lieu of
the original First Amendment for all purposes.  Signatures of the Parties
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes

c.

This First Amendment shall be governed and construed in accordance with the
internal Laws of the State of New York.

[Remainder of page left blank intentionally]











IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the day and year first above written.

SEMPRA ENERGY

By:

______________________________
Name:

Title:

SEMPRA GLOBAL

By:

______________________________
Name:

Title:

SEMPRA ENERGY TRADING INTERNATIONAL, B.V.

By:

______________________________
Name:

Title:

By:

______________________________
Name:

Title:

THE ROYAL BANK OF SCOTLAND PLC

By:

______________________________
Name:

Title:























Annex A to First Amendment

Exhibit A — Form of LLP Agreement

Form Attached.























Annex B to First Amendment

Exhibit C — Form of RBS Indemnity of Sempra Parties for Guarantees of SET
Business

Form Attached.


























Annex C to First Amendment

Exhibit D — Form of Commodities Trading Activities Master Agreement

Form Attached.


















